Citation Nr: 1813566	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-18 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to July 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction was subsequently transferred to the RO in Oakland, California.

In May 2017, a Board hearing was held before the undersigned.  A transcript of the hearing is of record.  The record was held open for an additional 60 days for the Veteran to submit additional evidence.  Although he waived RO consideration of any additional evidence added to his file, no additional evidence has been received.  

The matter of service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not attributable to his active duty service.

2. The Veteran's tinnitus is not attributable to his active duty service.



CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

2.  Service connection for tinnitus is not warranted.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In addition, certain diseases, such as sensorineural hearing loss and tinnitus, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran claims service connection for bilateral hearing loss and tinnitus as a result of noise trauma in service. 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

With regard to the first element of service connection, it is not in dispute that the Veteran has a bilateral hearing loss disability as defined in 38 C.F.R. § 3.385 and tinnitus because these disorders were found on November 2012 VA examination, which included official audiometry testing.  See November 2012 VA Hearing Loss and Tinnitus Disability Benefits Questionnaire.  

With regard to the second element of service connection, it may also be reasonably conceded that by virtue of his military occupation as aircraft maintenance specialist in service the Veteran had exposure to hazardous levels of noise in service.  Consequently, what remains necessary to substantiate his claim of service connection for bilateral hearing loss and tinnitus is competent evidence that these disorders are related to his service/noise trauma therein.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

After consideration of the third element, the Board finds that the claims must be denied because the preponderance of the evidence is against a finding that the Veteran has a bilateral hearing loss disability or tinnitus that is related to his service.  His service treatment records (STRs) are silent as to diagnoses or complaints of bilateral hearing loss or tinnitus.  The Veteran does not claim otherwise.  In addition, review of the record shows that the initial post service complaint of these disorders was not until his July 2012 claim for service connection and the initial post-service finding of hearing loss and tinnitus was not until the November 2012 VA examination (the November 2012 VA examiner noted that the Veteran reported the onset of tinnitus in the 1980's (thus, at least 2 years after service) with gradual onset).

As is noted above, the diagnosis of a hearing loss disability is established by specified audiometry, and such disability is not shown to have been manifested until over 34 years after service (and SNHL is not shown to have been manifested in the first post service year).  Similarly, the earliest post-service medical evidence of the Veteran's tinnitus is at least 2 years after service (a layperson is capable of observing tinnitus).  Charles v. Principi, 16 Vet. App. 370, 374 (2002)) and there is no clinical evidence of audiological treatment or care.  Consequently, service connection for hearing loss and/or tinnitus on the basis that such disorders became manifest in service and have persisted since or on a presumptive basis (as an organic disease of the nervous system under 38 U.S.C. § 1112) is not warranted.  

Service connection for bilateral hearing loss and tinnitus may still be established by competent evidence that these disorders, first documented years after service, are related to service.  Whether or not current hearing loss and tinnitus disorders may, in the absence of evidence of onset in service or of continuity of symptomatology since, be related to service/exposure to noise trauma therein is a medical question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The November 2012 examination report includes the opinions that the Veteran's bilateral hearing loss and tinnitus are less likely as not related to military noise exposure.  After examination and interview of the Veteran and review of his claims file, the examiner explained the Veteran's separation audiogram showed normal thresholds and there was no significant threshold shift.  Regarding tinnitus, the examiner explained that the Veteran's "[t]innitus is not time locked to military service and his hearing was normal at separation."  The Board finds the November 2012 VA opinions with respect to the Veteran's bilateral hearing loss and tinnitus are entitled to great probative weight.  In this regard, the opinions were provided following examination of the Veteran and the examiner considered the Veteran's medical records, discussed the Veteran's medical history, provided a conclusive opinion, and offered clear reasoning explaining why the Veteran's current bilateral hearing loss and tinnitus are not related to service.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302-04 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The VA examiner is a medical professional competent to offer the opinions, expressed familiarity with the Veteran's medical history and the opinions are supported by adequate rationale that cite to supporting factual data.  The opinions are probative evidence in this matter and, in the absence of probative evidence to the contrary, are persuasive.

While the Veteran believes that his current hearing loss and tinnitus are related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of bilateral hearing loss and tinnitus, falls outside the realm of common knowledge of a lay person.  Id.  Accordingly, the Veteran's opinion as to the etiology of his hearing loss and tinnitus is not competent medical evidence.

In summary, bilateral hearing loss and tinnitus disorders were not shown in service or for many years thereafter, and the most probative evidence is against a finding that the current hearing loss and tinnitus disorders are related to service.  Accordingly, the appeal in these matters must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Veteran also claims service connection for hepatitis C.  Specifically, during his May 2017 Board hearing, the Veteran testified that his hepatitis C may be the result of a tattoo or immunization with a pneumatic gun he received during service.  As VA treatment records show current diagnosis of hepatitis C, the low threshold requirement for a VA examination has been met, and this matter must be remanded to obtain a VA examination and opinion as to the etiology of the Veteran's hepatitis C.  

VA treatment records also note that the Veteran was initially diagnosed with hepatitis C in 1992, underwent Interferon therapy in 1993-1994 and had a liver biopsy in 1995.  It is unclear from the record if such treatment was provided by VA or a private facility.  On remand, updated VA and private treatment records should be obtained.  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include updated VA treatment records and the records pertaining to his 1992 hepatitis C diagnosis and subsequent treatment.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hepatitis C.  The claims file and copies of all pertinent records must be made available to the examiner for review.  All indicated tests and studies should be accomplished.  After completion of the examination and review of the evidence, the examiner should provide the following opinion:

Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's diagnosed hepatitis C was incurred during or is otherwise related to his active duty service?  The examiner should consider and discuss as necessary the Veteran's testimony that he received a tattoo and was immunized with a pneumatic gun while on active duty, and consider VA guidance noting there is a lack of any scientific evidence to document transmission of hepatitis C by air gun injector, although it is "biologically plausible."  See Veterans Benefits Administration (VBA), Fast Letter 04-13 (June 29, 2004) (indicating that there is no case report of hepatitis C transmitted by an air gun transmission, and one case report of hepatitis B transmitted by an air gun injection.)

The examiner is requested to provide a complete rationale for any opinion expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Following any other development deemed necessary, re-adjudicate the Veteran's claim.  If the benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


